Citation Nr: 1232879	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including obsessive compulsive disorder, anxiety disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to April 1968.  

This matter is before the Board of Veterans 'Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2012, a Board hearing was held before the undersigned at a VA office in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.  

Since filing the initial claim for service connection for obsessive compulsive disorder, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions and VA treatment records, the Board has broadened and recharacterized the issues as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder that includes obsessive compulsive disorder, anxiety disorder, and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The aspect of the service connection claim that deals with PTSD is addressed in this decision on the merits; the remaining aspect of a claim for service connection for an acquired psychiatric disorder (other than PTSD), including obsessive compulsive disorder, anxiety disorder, and depressive disorder, is addressed in the REMAND section of this decision.  The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disorders as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2011) and the grant of service connection for two distinct diagnosed psychiatric disorders would likely involve prohibited pyramiding under 38 C.F.R. § 4.14 (2011).  In this Veteran's case, however, because of the distinct regulatory requirements for service connection for PTSD, and because the factual finding in this case is that the Veteran does not in fact have a diagnosed disability of PTSD, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for non-PTSD psychiatric disorders is not ready for adjudication.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

While the Board is adjudicating the claim for service connection for psychiatric disorder as two separate issues, in order to comply with the Court's decision in Clemons, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining aspect of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA").  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder, and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.  

2.  The Veteran's reported in-service stressors have been verified.  

2.  The Veteran does not have a diagnosed disability of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notfiy and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely October 2007 and December 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, an undated lay statement, the Veteran's statements, and results from an April 2008 VA examination.  Additionally, during the May 2012 Board hearing, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for medical evidence (diagnosis) of PTSD.  The record was held open for 60 days after the hearing for the Veteran to try to obtain such diagnosis, but no such evidence was submitted.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 
If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  


Service Connection for PTSD

In a December 2007 statement, the Veteran stated that while on active duty, time was spent in Vietnam from 1966 to 1967.  In a December 2007 personal statement, the Veteran explained that while he was stationed in Vietnam he experienced mortar, rocket, and saboteurs attacks at the base.  The attacks were described as unexpected and well planned.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a traffic analyst, and the service personnel records show that the Veteran was stationed in Vietnam from September 1966 to April 1968.  More importantly, the RO was able to verify that such attacks described by the Veteran occurred on base while being stationed in Vietnam.  The evidence shows that the Veteran engaged in combat with the enemy during active service.  For this reason, 38 U.S.C.A. § 1154(b) is applicable in the instant case to establish in-service stressful events.  The remaining element for service connection for PTSD are a current diagnosis of PTSD and competent evidence relating the diagnosis to the in-service stressful events.  

With regard to the element of competent evidence of PTSD, the Board finds that the weight of the competent evidence of record indicates that the Veteran does not have PTSD in accordance with the DSM-IV criteria.  In April 2008, the Veteran was afforded a VA psychiatric examination.  The April 2008 examination report lists Axis I diagnoses of depressive disorder, not otherwise specified, and obsessive compulsive disorder.  The VA examiner indicated that there is no diagnosis of PTSD.  VA outpatient treatment records also fail to show a diagnosis of PTSD.  

The Board finds the April 2008 VA psychiatric examination to be very probative.  The VA examiner who conducted the examination is identified as a licensed psychologist.  The report notes that it was based on a psychiatric interview.  The report sets forth in detail the Veteran's relevant social, military, and medical history.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and obsessive compulsive disorder, and opined that the Veteran did not have a diagnosis of PTSD during the examination.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) because it shows that the Veteran does not have PTSD.  

Regarding the Veteran's statements and the undated statement from A.T. as to a diagnosis of PTSD, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007)).  However, in this case, the diagnosis of the PTSD requires specialized training for determination as to diagnosis and causation, and is not susceptible of lay opinions as to diagnosis of PTSD or etiology of PTSD (nexus to in-service stressful events).  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that a diagnosis of PTSD from a competent medical professional is assumed to have been made in accordance with the DSM-IV psychiatric criteria that includes the adequacy of the symptomatology and the sufficiency of the stressor).  The Veteran and A.T. are competent to relate symptoms of PTSD that the Veteran has experienced at any time, but neither is competent to diagnose PTSD because such diagnosis requires specific medical knowledge and training, including in accordance with the DSM-IV, or to provide a nexus opinion of PTSD to in-service stressful events.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  


REMAND

In September 2007, in addition to receiving the Veteran's claim for service connection for PTSD, the Veteran also filed a claim for service connection for obsessive compulsive disorder.  When a Veteran seeks service connection for a particular psychiatric disorder, VA must consider whether a veteran is also seeking service connection for any other diagnosed acquired psychiatric disorder.  In this case, the record shows that the Veteran has been diagnosed with obsessive compulsive disorder, anxiety disorder, and depressive disorder.  For this reason, by broadening the service connection claim to include non-PTSD diagnosed psychiatric disorders, the Board will consider whether service connection is warranted for other psychiatric disorders.  See Clemons, 23 Vet. App. at 1.  

As previously mentioned, VA outpatient treatment records (November 2009 VA outpatient) reflect diagnoses of obsessive compulsive disorder; anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  The Veteran has asserted that the in-service mortar, rocket, and saboteurs attacks at the military based caused the current psychiatric disorders, and these stressors have been verified by the RO.  However, the Board finds that a REMAND is needed to address the question of whether the acquired psychiatric disorders are caused by the in-service verified stressors.  
See 38 C.F.R. § 19.9 (2011). 

Accordingly, the remaining issue of service connection for an acquired psychiatric disorder (including obsessive compulsive disorder, anxiety disorder, and depressive disorder) is REMANDED for the following action: 

1.  Request an addendum opinion from the VA psychiatrist who examined the Veteran in April 2008 and provided an opinion regarding the Veteran's obsessive compulsive disorder, depressive disorder, and anxiety disorder.  If this VA examiner is unable, or is unable to provide an opinion without an examination, the Veteran should be scheduled for another VA mental disorders examination.  If that examiner is no longer available, request an examination from an appropriate VA psychological examiner.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.  

For all psychiatric diagnoses, the examiner is requested to offer the following opinion:

Is it at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed disorders are etiologically related to the period of active service, including the verified in-service stressors of experiencing mortar, rocket, and saboteurs attacks at the military base in Vietnam?  

In this case, the Veteran has been previously diagnosed with obsessive compulsive disorder, depressive disorder, and anxiety disorder.  

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  

2.  After completion of the above development, the claim for service connection for an acquired psychiatric disorder, including obsessive compulsive disorder, anxiety disorder, and depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


